Case 1:16-cv-00443-CFC Document 220 Filed 04/30/19 Page 1 of 2 PageID #: 6978



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

IPC SYSTEMS, INC.,                                )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )    C.A. No. 16-443 (CFC)
                                                  )
CLOUD9 TECHNOLOGIES LLC,                          )
                                                  )
                       Defendant.                 )
                                                  )
CLOUD9 TECHNOLOGIES LLC,                          )
                                                  )
                       Plaintiff,                 )
                                                  )
       v.                                         )    C.A. No. 18-2042 (CFC)
                                                  )
IPC SYSTEMS, INC. and IPC NETWORK                 )
SERVICES, INC.,                                   )
                                                  )
                       Defendants.                )

                   STIPULATION AND [PROPOSED] ORDER TO STAY

       WHEREAS, the Court previously granted the parties’ stipulation to stay proceedings

pending settlement (D.I. 216; D.I. 219);

       WHEREAS, the parties have made meaningful progress and are continuing their efforts

to resolve the litigation, and request additional time to reach a settlement;

       IT IS HEREBY STIPULATED by the parties, subject to the approval of the Court, that

the stipulated stays in the aforementioned litigations are extended to June 1, 2019. If stipulations

of dismissal are not filed by June 1, 2019 in the aforementioned litigations, the parties on that

date shall file a joint status report in each of the aforementioned litigations to report on the status

of the respective cases.
Case 1:16-cv-00443-CFC Document 220 Filed 04/30/19 Page 2 of 2 PageID #: 6979



MORRIS, NICHOLS, ARSHT & TUNNELL LLP                  MORRIS JAMES LLP

/s/ Stephen J. Kraftschik                             /s/ Kenneth L. Dorsney

Karen Jacobs (#2881)                                  Kenneth L. Dorsney (#3726)
Stephen J. Kraftschik (#5623)                         500 Delaware Avenue, Suite 1500
1201 North Market Street                              Wilmington, DE 19801
P.O. Box 1347                                         (302) 888-6800
Wilmington, DE 19899-1347                             kdorsney@morrisjames.com
(302) 658-9200
kjacobs@mnat.com                                        Attorneys for Defendant Cloud9
skraftschik@mnat.com                                    Technologies LLC

  Attorneys for Plaintiffs IPC Systems, Inc.
  and IPC Network Services, Inc.

April 30, 2019


                 SO ORDERED this _____ day of _______________, 2019.



                                               United States District Judge




                                                  2
